EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael E. McKee on 2022/05/05.
In conversation with applicant’s representative the agreement for amendment of 1, 15, 16 and 18 is reached.  Claims 1, 15 and 16 are amended, on the last line, by replacing the term "(iii) (0.05) : (0.15) : (0.5)" by the term "(0.07) : (0.21) : (0.72)".
Claim 18 is dependent on cancelled claim 17, and thus it is amended by being dependent on claim 16. Further discussions of this interview were about clarifications of the newly added amendments of claims 1, 15 and 16. 


Allowable Subject Matter
Claims 1, 4-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Piorkowski teaches a unit dose detergent composition (abstract) comprising; A)- anionic surfactants such as alkylbenzene sulfonate (LAS); [37-38], and end-capped C8-C16 alkoxylated (EO=3-8) fatty alcohol (AE); [40, 125-128, 132],  B)-  water in the amount of 5-40 w%; [99, claim 2],  C)- NaOH in the required amount as neutralizing or pH adjusting agent (buffering); [159],  D)-  acidic defoamer such as coconut fatty acid; [111, 144, table 1],  E)-  solvents (as instantly claimed fillers) of propylene glycol and glycerin; [10, 13-14], wherein their ratios are within the range of 1:6 to 6:1; [21-22].  Piorkowski does not teach the instantly claimed high fructose corn syrup and that is taught by prior art of Piokowski-593.  However, the current amendment of independent claims 1, 15-16 and introduction of the claimed ratios of the tree components of the filler, namely (1) propylene glycol, (2) glycerin and (3) high fructose corn syrup in specific amounts in connection with the claimed “three-sided region (A) of a ternary plot defined by the amounts  of (1), (2) and (3), has introduced a much narrower limitation so that no prior art(s) of record anticipates or renders them obvious.  This is the very reason for allowance.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/05/06                         
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767